DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 01/11/2021, in which claims 1 - 10 are pending and presented for examination.

3.	This office Action is in response to a 371 application filed on January 11, claiming priority to PCT/KR2019/008565 filed 2021July 11, 2019, in which claims 1 - 10 are pending and presented for examination.

Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 03/23/2021, 07/27/2021, and 12/15/2021 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170272757 A1), hereinafter “Xu” in view of Lee et al. (US 20200244956 A1), hereinafter “Lee.”

	In regard to claim 1, Xu teaches: a video decoding method (Xu, Abstract: encoding or decoding current block based on intra predictor to output encoded video data or a decoded block) comprising: 
 	when a plurality of reference lines are available for intra prediction of a current image, determining whether a current block is in contact with an upper boundary of a largest coding unit including the current block; (i.e., selecting one or more reference sample lines from a plurality of reference sample lines (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M)) based on whether an upper boundary of the current luma block is part of a boundary of a current tree block comprising the current luma block (e.g. see abstract, paragraphs 0005, 0013, 0025: an upper edge of the current block; Fig. 2, paragraphs 0039-0041) 
 	when it is determined that the current block is in contact with the upper boundary of the largest coding unit, not obtaining, from a bitstream, reference line information indicating a location of an available reference line, (See Xu, Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M)) based on whether an upper boundary of the current luma block; Selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets (reference sample lines) 222[1]-222[M] adjacent to an upper edge 212 of a current block 210) and determining one reference line in contact with the upper boundary of the current block, as an upper reference line of the current block; (See again above citations from Xu) 
	Xu is not specific about the following limitations involving conditions not being in contact with upper boundary of the largest coding unit.
	However, Lee teaches:  
 	when it is determined that the current block is not in contact with the upper boundary of the largest coding unit, obtaining the reference line information from the bitstream, (See Lee, Par. 0043: Figs. 13A - 13E are diagrams illustrating an embodiment performing restructuring by using a plurality of upper-side reference sample lines and/or a plurality of left-side reference sample lines; Par. 0226: indicator indicating whether multiple reference sample lines are utilized for prediction may be signaled; indicator such as mrl_enabled_flag may be included in an SPS, a PPS; a flag may be an indicator indicating whether a single reference sample line is used or multiple reference sample lines are used) and determining one reference line determined by the reference line information from among the plurality of reference lines, as an upper reference line of the current block; (See again Lee, Par. 0043 as cited above along with Figs. 13A - 13E; and Par. 0226: using single reference sample line or multiple reference sample lines) and
 	based on the determined upper reference line, performing intra prediction on the current block, (Performing prediction on the current block, based on the determined upper reference line, according to Lee, Pars. 0183, 0184: Intra-prediction of a current block may include: step S510 of deriving an intra-prediction mode, step S520 of configuring a reference sample, and/or step S530 of performing intra-prediction; See also Par. 0106: intra-prediction unit 120 may use a sample of a block as a reference sample)
 wherein the upper reference line is a row of reference samples located above the upper boundary of the current block. (performing prediction on the current block, based on the determined upper reference line, (See Lee, Pars. 0183, 0184: step of configuring a reference sample; See further Par. 0106)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Lee, before him/her, to adapt the method of Lee and Xu, in order to implement a video decoding method comprising deriving an intra prediction mode of a current block, configuring a reference sample of the current block, and performing intra prediction for the current block based on the intra prediction mode and the reference sample, wherein the intra prediction may be representative sample-based prediction.

	In regard to claim 2, the claim discloses: the video decoding method of claim 1, wherein, when the plurality indicates 2, the plurality of upper reference lines include a first reference line in contact with an upper side of the current block and a second reference line in contact with an upper side of the first reference line. (Lee discloses: a video decoding, wherein, when N is 2, the upper reference line is determined as a second reference line in contact with an upper side of a first reference line in contact with an upper side of the current block. (See Lee, Par. 0043 and Figs. 13A – 13B: illustration of using a plurality of upper-side reference sample lines; See also Par. 0226: single reference sample line or multiple reference sample lines are used; - Lee thus suggests the condition of when N is 2, the upper reference line is determined as a second reference line in contact with an upper side of a first reference line in contact with an upper side of the current block, Since N = 2 is suggested in the recitation of multiple reference sample lines)) 	In regard to claim 3, the claim discloses: the video decoding method of claim 2, wherein, when the plurality indicates 3, the plurality of upper reference lines include a first reference line in contact with an upper side of the current block, a second reference line in contact with an upper side of the first reference line, and a fourth reference line in contact with an upper side of a third reference line in contact with an upper side of the second reference line. (See rationale applied to rejection of claims 1 and 2, applied here, mutatis mutandis, to the present limitations: respective reference lines in contact with an upper side of corresponding reference lines, on the basis of Lee, Par. 0233); - See also Lee, Par. 0043 and Figs. 13A – 13B: illustration of using a plurality of upper-side reference sample lines; See also Par. 0226)	In regard to claim 4, the claim discloses: the video decoding method of claim 1, wherein a left reference line of the current block is determined as one of a plurality of reference lines located in a left side of a left boundary of the current block, (See Lee, Figs. 13A – 13E, Figs. 15D, 15E; See further Par. 0347; - The disclosure of those cited paragraphs combine to teach the feature of a left reference line located in a left side of the current block being determined based on the N reference lines; left reference line located in a left side of the current block is determined based on the N reference lines. (See Lee, Pars. 0327 — 0331: performing restructuring by using a plurality of left-side reference sample lines; restructuring may be performed using four left-side reference sample lines)) and prediction is performed on the current block based on the determined one reference line, wherein the left reference line is a column of reference samples located in the left side of the left boundary of the current block. (See Lee in performing intra prediction on the current block, Pars. 0183, 0184: Intra-prediction of a current block; See also Par. 0106: intra-prediction unit 120 may use a sample of a block as a reference sample)
	In regard to claim 5, the claim discloses: the video decoding method of claim 1, wherein, when a reference line having no sample value exists in the upper reference line, a sample value of the reference line having no sample value is padded with a predetermined default value. (See Lee, Par. 0255: when a block containing a reference sample is not available, the unavailable reference samples in the block may be padded with one or more available neighboring reference samples; See also Pars. 0263 and 0264; - (Lee teaches that if a reference line having no sample value exists in the upper reference line, a sample value of the reference line having no sample value is padded with a predetermined default value))	In regard to claim 6, the claim discloses: the video decoding method of claim 1, wherein, when a reference line having no sample value exists in the upper reference line, a value of a reference sample having no sample value is padded with a reference sample having a sample value, (See again Lee, Par. 0255 as cited above in regard to: when a block containing a reference sample is not available, the unavailable reference samples in the block may be padded; See also Pars. 0263 and 0264) or a sample of the reference line having no sample value is regenerated by using a sample value of a reference line having a sample value. (Lee teaches: reference line having no sample value exists in the upper reference line, a sample value of the reference line having no sample value is padded with a predetermined default value.)
   
	In regard to claim 7, the claim discloses: a video decoding method comprising: when prediction is performed on a current chroma block by using luma samples located around a current luma block and chroma samples located around the current chroma block, determining whether the current luma block is in contact with an upper boundary of a largest coding unit included in the current luma block; when it is determined that the current luma block is in contact with the upper boundary of the largest coding unit, determining a first reference line in contact with the upper boundary of the current luma block, as an upper reference line of the current luma block; when it is determined that the current luma block is not in contact with the upper boundary of the largest coding unit, determining the first reference line in contact with the upper boundary of the current luma block and a second reference line in contact with an upper side of the first reference line, as an upper reference line of the current luma block; and based on the determined upper reference line, performing intra prediction on a current chroma block corresponding to the current luma block.(See rationale applied to rejection of Claim 1, as applied herein, mutatis mutandis, to rejection of Claim 7, and in regard to blocks denoted as luma or chroma blocks; See Lee, Pars. 0075 and 0076: unit may include a luma component block, a chroma component block associated with the luma component block; See also Par. 0198 of Lee)
	In regard to claim 8, the claim discloses: the video decoding method of claim 7, wherein, weight information and deviation information are determined based on a relationship between luma reference samples of the current luma block included in the upper reference line and a chroma reference sample in contact with an upper side of the current chroma block, (See rationale applied in rejection of Claim 7, as applied here, mutatis mutandis, to the current condition, on the basis of Lee, Par. 0198: when the current block is a chroma block, an intra prediction mode of a luma block corresponding to the chroma block can be used to derive an intra prediction mode of the chroma block. As the luma block corresponding to the chroma block, there may be one or more luma blocks (Disclosure which relates to relationship between luma and chroma as depicted in Fig. 6); Pars. 0193 and 0374: prediction may be performed by calculating the weighted sum of the inter-color component prediction value; Pars. 0190, 0191 and 0306: statistical value (i.e., deviation information) may mean at least one of an average value, a median value, a weighted average value) and by determining the current chroma block based on the weight information, the deviation information, and luma samples of the current luma block, prediction is performed on the current chroma block. (See above citations on the basis of Lee, Pars. 0190, 0191, 0193, 0306 and 0374: statistical value may mean at least one of an average value, a median value, a weighted average value, to the current condition; - (condition for determining the current chroma block based on the weight information, the deviation information, and luma samples of the current luma block); (See rationale applied in rejection of Claim 1, as applied here, mutatis mutandis, to the current condition, on the basis of Lee, Par. 0198: when the current block is a chroma block, an intra prediction mode of a luma block corresponding to the chroma block can be used to derive an intra prediction mode of the chroma block); i.e., prediction is performed on the current chroma block)

	In regard to claim 9, the claim discloses: a video encoding method (See Lee, Pars. 0019 — 0026: image encoding method according to the present invention) comprising: when a plurality of reference lines are available for intra prediction of a current image, determining whether a current block is in contact with an upper boundary of a largest coding unit including the current block; (See rationale applied to rejection of Claim 1 as analyzed above, since the encoding part generally performs an encoding pass reciprocal to the decoding pass as described in Fig. 2) when it is determined that the current block is in contact with the upper boundary of the largest coding unit, not generating reference line information indicating a location of an available reference line; (See again rationale applied to rejection of Claim 1 as analyzed above, and as applied to the corresponding limitation) and determining one reference line in contact with the upper boundary of the current block, as an upper reference line of the current block; when it is determined that the current block is not in contact with the upper boundary of the largest coding unit, generating the reference line information, (See rationale applied to rejection of Claim 1 as analyzed above, since the encoding part generally performs an encoding pass reciprocal to the decoding pass as described in Fig. 2) and determining one reference line determined by the reference line information from among the plurality of reference lines, as an upper reference line of the current block; and based on the determined upper reference line, performing intra prediction on the current block, wherein the upper reference line is a row of reference samples located above the upper boundary of the current block. (See rationale applied to rejection of Claim 1 as analyzed above, and as corresponding encoding pass reciprocal to the decoding pass as described in Fig. 2)

	In regard to claim 10, the claim discloses: the video encoding method of claim 9, wherein, when the plurality indicates 3, the plurality of upper reference lines include a first reference line in contact with an upper side of the current block, a second reference line in contact with an upper side of the first reference line, and a fourth reference line in contact with an upper side of a third reference line in contact with an upper side of the second reference line.
(See rationale applied to rejection of claims 1, 2 and 3, applied here, mutatis mutandis, to the present limitations: respective reference lines in contact with an upper side of corresponding reference lines, on the basis of Lee, Par. 0233); - See also Lee, Par. 0043 and Figs. 13A – 13B: illustration of using a plurality of upper-side reference sample lines; See also Par. 0226)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Lim et al. (US 20200413069 A1) teaches IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORED WITH BITSTREAM.
		Jun et al. (US 20200366900 A1) teaches IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORING BITSTREAM.
		Choi et al. (US 20200195930 A1) teaches CCLM-BASED INTRA-PREDICTION METHOD AND DEVICE.
		Ko et al. (US 20200322601 A1) teaches VIDEO SIGNAL PROCESSING METHOD AND DEVICE.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487